Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.
On page 8 of the Applicant’s Response, Applicant:  “This paragraph simply discloses that a UE can “change a serving cell-defining SSB by receiving an indication on a change of a default DL BWP” As with Hwang, nothing in this paragraph (or any other portion of Jung) pertains to determining whether “an active BWP is to cover a synchronization signal block (SSB) to be transmitted by a target cell and that is to serve as a basis for a measurement to be performed by the UE within a measurement period.”“.
Examiner respectfully disagrees with Applicant’s argument.  Huang discloses a UE that is scheduled to use a BWP, i.e. active BWP, where the UE determines whether the SSB is present in the BWP.  Based on the determination of an SSB being within the BWP fallback is not utilized, and RLM is performed without measurement gap.  If the SSB is not in the BWP then fallback is utilized, and RLM is performed using a measurement gap (p169-170).  Jung discloses UE with a scheduled BWP with access to a first TRP, i.e. a serving cell, with a first SSB that transitions to a second TRP, i.e. a target cell, with a second SSB, i.e. target cell SSB, due to movement in a network (p64-66).  The gNB signals the frequency location of the target SSB to the UE in the configuration signaling to initiate the transition (p64).  Thus it would have been obvious to one of ordinary skill in the art to determine if the active BWP that the UE transitions 
In view of the above discussions the rejection of claims 23-25, 27-39, and 41-42 still stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25, 27-35, 37-39, and 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2019/0052377) (“Hwang”) in view of Jung et al. (US 2019/0159261) (“Jung”).
For claims 23; Hwang discloses:  configure a user equipment (UE) with an active bandwidth part (BWP) (paragraph 80:  the parameters described above for the active BWP assigned to the terminal 605 may be transmitted via a UE dedicated message); determine whether the active BWP is to cover a synchronization signal block (SSB) that is to serve as a basis for a measurement to be performed by the UE within a measurement period (paragraph 169:  when the terminal uses a scheduled BWP (active BWP), if there is no RLM-RS in the BWP, the terminal may temporally switch to the BWP including a frequency location where the RLM-RS exists and receive and measure the RLM-RS to generate a periodic indication); and configure the UE to perform intra-frequency measurements on the SSB with or without a measurement gap based on said determination of whether the active BWP is to cover the SSB (paragraph 170:  When the network schedules a configured BWP not including a RLM-RS for the terminal based on the time information of the RLM-RS, the network can configure a measurement gap for RLM, during which the terminal does not have to monitor the scheduled active BWP).
Hwang does not expressly disclose, but Jung from similar fields of endeavor teaches:  the SSB is to be transmitted by a target cell (paragraph 64:  the reconfiguration signaling relating to the default DL BWP may include a PCID and a synchronization signal frequency location of a target cell-defining SSB).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the measurement as described by Jung in the network as described by Hwang.  The motivation is to improve handoff decisions.
For claims 24; Hwang discloses:  configure the UE to perform the intra-frequency measurements on the SSB with a measurement gap based on a determination that the active BWP is to be switched to not cover the SSB during the measurement period (paragraph 166, 170:  the terminal performs switching on a BWP basis, the following embodiments may be added with respect to the RLM/RLF operation…When the network schedules a configured BWP not including a RLM-RS for the terminal based on the time information of the RLM-RS, the network can configure a measurement gap for RLM, during which the terminal does not have to monitor the scheduled active BWP).
For claims 25; Hwang discloses:  the access node to configure the UE to perform all intra-frequency measurements within the measurement period either with or without gaps based on said determination of whether the active BWP is to cover the SSB (paragraph 170:  When the network schedules a configured BWP not including a RLM-RS for the terminal based on the time information of the RLM-RS, the network can configure a measurement gap for RLM, during which the terminal does not have to monitor the scheduled active BWP).
For claims 27; Hwang discloses:  configure the UE to perform the intra-frequency measurements on the SSB without a measurement gap based on a determination that the active BWP is to cover the SSB during the measurement period (paragraph 181:  The terminal compares the location information of the RLM-RS with the frequency information of the active BWP, recognizes that the RLM-RS is present in the active BWP, and performs RLM operation in the active BWP without performing fallback or measurement gap operations).
For claims 28; Hwang discloses:  configure the UE to perform radio link monitoring only outside of measurement gaps (paragraph 170:  When the network schedules a configured BWP not including a RLM-RS for the terminal based on the time information of the RLM-RS, the network can configure a measurement gap for RLM, during which the terminal does not have to monitor the scheduled active BWP. This measurement gap can be specified by information such as the start point of the gap, the duration of the gap, and the repetition period).
For claims 29 and 37; Hwang discloses the subject matter in claims 23 and 26 as described above in the office action.

For claims 31 and 39; Hwang discloses the subject matter in claims 29 and 25 as described above in the office action.
For claims 32 and 41; Hwang discloses the subject matter in claims 29 and 27 as described above in the office action.
For claims 33 and 42; Hwang discloses the subject matter in claims 29 and 28 as described above in the office action.
For claims 34; Hwang discloses:  receive a report from the UE based on the UE performing the radio link monitoring (paragraph 68:  the terminal 405 measures the SS in sequence (at operations 421, 422, 423), and reports the measurement result (e.g., the SS with the strongest received signal strength) to the base station 410).
For claims 35; Hwang discloses:  receive a measurement report from the UE based on the intra-frequency measurements (paragraph 180-182:  the terminal measures the RLM-RS present in each scheduled active BWP and applies the corresponding RLM parameters to generate an OOS/IS indication … If there is an RLM fallback BWP or RLM measurement gap configuration, the terminal measures the RLM-RS at the indicated time to generate an indication and operates the RLF timer by applying the layer 3 parameters based on the indication).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Jung as applied to claim 29 above, and further in view of Yang et al. (US 2019/0246306).

Hwang does not expressly disclose, but Yang from similar fields of endeavor teaches:  the UE to perform inter-radio access technology measurements (paragraph 95:  For inter-RAT new radio (NR) measurement or inter-frequency NR measurement or intra-frequency NR measurement which synchronization signal block ( SSB) is outside of bandwidth part ( BWP) of serving cell, per-UE MG or per-frequency region (FR) measurement gap is required depending on UE capability).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the measurement as described by Yang in the network as described by Hwang.  The motivation is to improve multi-RAT coordination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 2020/0266958); Liu discloses BWP switching using RRM measurement within a measurement gap.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466